DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
 	Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-4, 6, 8-10, 12-24 are pending. 




Claim Rejections - 35 USC § 103

Claims 1-4, 6, 8-10, 12-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hipps et al. (US 2017/0247537) in view of Senda et al. (US 2006/0258833) as evidenced by Onoe et al. (US 2017/0247537).
	Regarding claim 1: Hipps is directed to a biodegradable aqueous dispersion, the dispersion comprising:
	from 20-75 wt% of a hydrolytically polyhydroxyalkanoates (PHA) including polyhydroxybutyrate (PHB), polyhydroxyvalerate (PHV), and polyhydroxyhexanoate (PHH). ([0016] Hipps). 
	The balance is water ([0016] Hipps), and therefore water can be present in an amount of 25-80 wt%. 
The dispersion has a total solids content of about 10 to about 60 wt% ([0008] and Tables 2-3).
Hipps doesn’t specifically recite the molecular weight of the polyhydroxyalkanoates. 
Senda is directed to an aqueous dispersion which can be used for food wrap (equivalent to a food contact substrate), the dispersion comprising: 
	greater than 50% by weight of a polyhydroxyalkanoate copolymer ([0023] Senda); and 
	an aqueous dispersion comprising the polyhydroxyalkanoate copolymer. It follows that water can be present in an amount of at least 50% by weight. 
The copolymers have a weight average molecular weight of 50,000 to 3,000,000 (abstract Senda).
One skilled in the art would have been motivated to have selected the polyhydroxyalkanoate of Senda as the polyhydroxyalkanoate of choice in since Senda teaches the polymer has decreased crystallinity which allows for desired physical properties ([0020] Senda), specifically physical properties of softness and elasticity while maintaining strength ([0009] Senda). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the polyhydroxyalkanoate of Senda with a weight average molecular weight of 50,000 to 3,000,000 as the polyhydroxyalkanoate of choice in Sobotka to arrive at claim 1 of the present invention. 
The aqueous-based dispersions of Hipps require a stabilizing agent in an amount of 1-8 wt% ([0015] Hipps) which is taught to “enhance the stability of such [biodegradable polymer] particles in the dispersion to prevent particles from agglomerating and settling or floating out of the dispersion.” ([0017]).  Accordingly, the stabilizing agents of Hipps provide the same function as the “wetting and dispersing agents” as the present invention, and are therefore equivalent to a wetting and dispersing agent. Further, the present invention defines a wetting and dispersing agent such as BYK 190. Per Onoe, BYK 190 is a copolymer of styrene and maleic anhydride ([0215] Onoe). Hipps also lists suitable stabilizing agents as copolymers of polystyrene and maleic anhydride, and is therefore equivalent to the claimed wetting and dispersing agent.  Therefore it is clear the stabilizing agents of Hipps are equivalent to the stabilizing agents of Hipps. 
	Regarding claim 2: Poly(3-hydroxybutyrate-co-3-hydroxyhaxanoate is specifically listed ([0020] Sobotka) as well as Senda (abstract Senda). 
Regarding claim 3: Example 4 is a copolymer of 3-hydroxybutyrate and 6.9 mole percent 3-hydroxyhexanoate ([0039] Senda). It follows the 3-hydroxybutyrate is present in an amount of 93.1 mole percent.
Regarding claim 4: Suitable copolymers can comprise 70 mol% of formula (I), i.e. the polyhydroxalkanoate ([0020] Senda). It follows the remaining monomers include those of formula (III), including hydroxyhexanoate and hydroxyoctanoate which are utilized in the working examples. See [0019] [0036] [0039] Senda. While a specific copolymer comprising from about 25 to about 50 mole percent of hydroxyhexanoate and hydroxyoctanoate is not specifically mentioned in a single dispersion, it would have been obvious to have selected such a copolymer since up to 30 mol% can include monomers of formula (III), which include hydroxyhexanoate and hydroxyoctanoate in particular. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a dispersion within the scope of claim 4. 
	With respect to the amount of polyhydroxyalkanoate, Senda is directed to an aqueous dispersion. Hence, a particular amount of water resulting a particular amount of polyhydroxyalkanoate is a result-effective variable (MPEP 2144.05). Therefore, a particular amount of water and hence an amount of polyhydroxyalkanoate is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art. 
Further, claims 1 and 4 do not provide a basis for the recited percentages, and is therefore broadly interpreted to include amounts based on the total weight of the dispersion, or 100 parts water, etc. and hence could include a large range of polyhydroxalkanoate. Hence, Senda arrives at the claimed amount given that any amount broadly interpreted could be considered to be within the claimed amount, consistent with broadest reasonable interpretation. 
	Regarding claim 6: The average particle size is 2.5 nm to about 600 µm. ([0013]). 
	Regarding claim 8: The composition can comprise a surfactant in an amount of 0.011 wt% ([0034] Hipps). A polyoxyethylenesorbitan monolaurate (equivalent to a sorbitan derivative) is exemplified in the working examples ([0034] Hipps). 
	Regarding claim 9: Per the datasheet for polyoxyethylenesorbitan monolaurate (Tween 20) included with the previous office action, the HLB number is 16.7. 
	Regarding claim 10: Hipps discloses a rheology modifier in an amount of 0.01 to about 5 wt% including cellulosic polysaccharides and acrylic copolymers ([0066]-[0068] Hipps). 
	Regarding claim 12: The composition can comprise 0.1 to 0.3 wt% of biocides. ([0046] Hipps).
	Regarding claim 13: Hipps discloses solvents in an amount of less than 0.2 wt% including acetone, methanol, ethanol, and ketones ([0010] and [0030] Hipps). Methanol, ethanol, and ketones are defined by the present invention as coalescing agents. 
	Regarding claim 14: Hipps discloses inorganic clays of bentonite, calcium carbonate, and fumed silica ([0021] Hipps). The rheology modifier comprises 0.01 to 5 wt% of the composition ([0015] Hipps). 
	Regarding claim 19: The dispersion comprises:
A surfactant in an amount of 0.011 wt% ([0034] Hipps). 
A rheology modifier in an amount of 0.01 to about 5 wt% ([0066]-[0068] Hipps).
The stabilizing agent (equivalent to a wetting and dispersing agent) is present in the aqueous-based dispersion in an amount from about 0.1 wt% to about 25 wt% ([0015]).
The composition can comprise 0.1 to 0.3 wt% of biocides. ([0046] Hipps).
	

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hipps as applied to claim 1 above, and further in view of Noda et al. (US 2003/0113564). 
	Regarding claim 15: Hipps doesn’t mention a plasticizer. 
Noda is directed to a biodegradable coated substrate comprising a polyhydroxyalkanoate copolymer and further comprises a plasticizer, tricarboxylic esters, citrate esters, esters of glycerine and dicarboxylic esters, and is preferably triacetin (equivalent to a ester of vegetable oil) ([0124] Noda). One skilled in the art would have been motivated to have included a plasticizer in Hipps since many plastic items contain a plasticizer, wherein the plasticizers of Noda are non-toxic ([0124] Noda). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a plasticizer of Noda in the composition of Hipps. 


Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hipps as applied to claim 1 above, and further in view of Suzuki et al. (US 2015/0252186). 
Regarding claim 16: A nucleating agent is not mentioned in Hipps. 
Suzuki is directed to a polyhydroxyalkanoate composition comprising a nucleating agent of pentaerythritol in an amount of 0.5 to 8 parts with respect to 100 parts polyhydroxyalkanoate ([0050] Suzuki) (equivalent to 0.5 to 8 wt%). One skilled in the art would have been motivated to have selected pentaerythritol as the nucleating agent of choice in Sobotka for improved crystallization and brittleness of a polyhydroxyalkanoate so that processability and ductility is improved ([0026] Suzuki). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the pentaerythritol as the nucleating agent of choice in Hipps.


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hipps as applied to claim 1 above, and further in view of Pandian et al. (US 5,362,573). 
Regarding claim 17: Sobotka mentions a paper coatings ([0030] Hipps) although does not mention a crosslinking agent. 
	Pandian is directed to a coating for paper comprising an aqueous dispersion polymer and an ammonium zirconium carbonate (AZC) or potassium zirconium carbonate (KZC), which is used in the working examples in Table 2 (col. 3 ll. 38-51 and Table 2 Pandian). The zirconium compound crosslinks the polymer to the sizing compound used in the paper substrate and cellulose in the paper substrate (col. 6 ll. 6-18 Pandian). The amount used is 0.85 to 5.6 weight percent (col. 3 ll. 56-61 Pandian). One skilled in the art would have been motivated to have selected AZC or KZC in the composition of Hipps in order to crosslink the composition to a paper substrate. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a ammonium zirconium carbonate (AZC) or potassium zirconium carbonate (KZC) crosslinking agent in the composition of Hipps. 


Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hipps as applied to claim 1 above as evidenced by the datasheet for TEGO Antifoam 2-89. 
	Regarding claim 18: Hipps teaches an antifoam agent is used in the working example 3 in an amount of 0.0001-0.2 wt% ([0046] Hipps), although does not elaborate any specific antifoaming agent. 
The datasheet for TEGO Antifoam 2-89 discloses an antifoam is a polyether siloxane. One skilled in the art would have been motivated to have included TEGO Antifoam 2-89 as the antifoaming agent of choice in Hipps since it provides reliable foam control and excellent long term efficiency, can be used in aqueous media, dispersions, emulsions, and a multitude of other industrial applications (see Applications of the TEGO Antifoam 2-89). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected Antifoam 2-89 as the antifoaming agent of choice in Hipps. 


Response to Arguments

Applicant's arguments filed 7/20/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 6-7 Remarks) with regards to Hipps and Senda, claim 1 has been amended to require a wetting and dispersing agent, which are distinct functions when mixing solids with a liquid and are preferably a single additive. Applicant submits “The Basics of Dispersion and Stabilization of Pigments and Fillers” which describes dispersing and wetting steps. 
With regards to the rejection of Sobotka and Senda, this rejection has been withdrawn in light of Applicant’s amendment. 
With regards to the rejection of Hipps in view of Senda, this argument is not found persuasive. Claims must be given their broadest reasonable interpretation, and the stabilizing agent of Hipps would certainly be considered equivalent to the claimed wetting and dispersing agent. Notably, the specification only briefly mentions a wetting and dispersing agent and is not well defined beyond examples including “BYK 190”. Per Onoe, BYK 190 is a copolymer of styrene and maleic anhydride ([0215] Onoe). Hipps also lists suitable stabilizing agents as copolymers of polystyrene and maleic anhydride, and is therefore equivalent to the claimed wetting and dispersing agent.  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764